Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 24, 2022 is acknowledged.
Claims 1-7, 9-13 and 16-22 are pending.
Claims 8, 14 and 15 are cancelled.
Claim 7 is currently amended.
Claims 16-22 are new.
Claims 1-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 9-13 and 16-22 as filed on October 24, 2022 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The disclosure is objected to because of the following informalities:  at page 1, lines 4-9 Application No. 14/435,529 was filed April 14, 2015.  Appropriate correction is required. 

Response to Arguments:  Specification
Applicant’s statement at page 6 of the Remarks that the objection is not deemed tenable is not deemed tenable because Applicant has already been apprised of the difference between a filing date and an effective filing date.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claims 18-22 recite 0.01 to 10 wt%, 0.1 to 5 wt% of the at least one monounsaturated fatty acid.  Applicant’s Remarks cite to page 14, lines 5-8 of the specification in support of the new limitations.  While this passage recites amounts for deodorant active agents, the deodorant active agents do not encompass the at least one monounsaturated fatty acid as is clear from page 13, lines 4-5:

    PNG
    media_image1.png
    123
    906
    media_image1.png
    Greyscale

There is no disclosure of the newly claimed ranges of the at least one monounsaturated fatty acid. 

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 9-13 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7  recites the composition does not contain an antiperspirant agent.  It is unclear which antiperspirant agent is excluded from the claim.  Claims 9-13 and 16-22 are included in this rejection because they depend from claim 7 and because they do not remedy the noted ambiguity.  

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s statements at page 6 of the Remarks that the rejection is not deemed tenable is not deemed tenable because the issue is not whether persons of ordinary skill in the art would know whether a particular component is an antiperspirant agent but rather that Applicant has failed to define which agent is excluded.  Applicant’s statements at pages 7 of the Remarks drawn to enablement and to random case law are also not deemed tenable as the claims do not currently stand rejected as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Quan et al. (US 2013/0303631, filed May 11, 2012, of record) as evidenced by Wikipedia “Deodorant,” last edited June 24, 2018, of record.
Regarding claims 7 and 9
	Quan teach topical benefit compositions (physiologically acceptable medium) comprising a topical benefit agent inclusive of petroselinic acid; the composition may be a deodorant (title; abstract; claims 1 and 16).  Quan teach a method for treating skin comprising the step of (topically) applying the composition (claim 12).
Regarding the preamble, Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  However, deodorants by definition prevent body odor as evidenced by Wikipedia.  Therefore, the topical application of the topical benefit deodorant compositions of Quan is necessarily a method for treating and/or preventing unpleasant human body odor.  
Regarding the consisting essentially of transitional phrase of claim 7, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.  
Regarding the final wherein clause of not exhibiting a detectable antibacterial activity with regard to the recited Corynebacterium species, Quan anticipate the application of a composition comprising petroselinic acid as instantly claimed in compositions which do not contain antiperspirants, therefore, the method of Quan necessarily produces the same result as instantly claimed.

Response to Arguments:  Claim Rejections - 35 USC § 102
Applicant’s statements at pages 7-8 of the Remarks that Quan does not anticipate because Quan suggests a large number of “actives”, because Quan does not disclose the purpose of using petroselinic acid, and because Quan mentions various possible uses of compositions are acknowledged but not found persuasive because Applicant’s statements ignore the fact that Quan claim compositions inclusive of deodorants comprising a benefit agent selected from a group of six benefit agents inclusive of petroselinic acid.  And Quan claim the application thereof to the skin.  Quan anticipate that which is claimed for the same reasons Mayes anticipated that which was claimed as explained by the PTAB in the Decision mailed October 12, 2021.  Applicant’s citations to random case law at pages 8-9 and at 10-11 are acknowledged but unpersuasive.  Applicant’s statement at page 9 that Quan does not disclose petroselinic acid as an active deodorant agent is acknowledged but unpersuasive because Quan anticipates deodorants comprising one of six benefit agents inclusive of petroselinic acid.  If petroselinic acid is an active deodorant agent then petroselinic acid has always been an active deodorant agent and there is no legal requirement that such an inherent feature be recognized in the prior art.  See MPEP 2112.  Applicant’s denigration of the case law relied upon by the Examiner at pages 9-10 is acknowledged but remains unpersuasive.  See pages 7-8 of the Examiner’s Answer mailed September 24, 2020.  Applicant’s citation to USPTO presentation at page 12 is acknowledged but unpersuasive.  Applicant’s denigration of Wikipedia at page 12 and again at page 13 is acknowledged but not found persuasive.  Applicant’s speculations regarding antiperspirants at pages 12-13 are acknowledged but not found persuasive because as set forth in the rejection Quan anticipate deodorants comprising petroselinic acid and Quan anticipate the application thereof to the skin.  Applicant’s speculations regarding antiperspirants are also unpersuasive for reasons of record, in particular, for the reasons as elaborated in great detail in the Examiner’s Answer mailed September 24, 2020.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7, 9 and 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quan et al. (US 2013/0303631, filed May 11, 2012, of record) as evidenced by Wikipedia “Deodorant,” last edited June 24, 2018, of record.
	The teachings of Quan have been described supra with regard to the anticipation of claims 7 and 9.  Claims 7 and 9 are therefore also obvious over Quan.
	Quan further teach topical is meant to include skin on the face, neck, chest, back, arms (including underarms (armpits)), hands, legs, feet, buttocks and scalp (paragraph [0022]), as required by instant claims 16 and 17.
	Quan further teach actives inclusive of petroselinic acid make up from about 0.001 to 12 wt% of the composition (paragraph [0077]), as required by instant claims 18-22.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	Quan do not specifically teach or exemplify an embodiment comprising the topical application of the deodorant compositions comprising petroselinic acid as the topical benefit agent to the regions of the subject as required by claims 16 and 17 inclusive of the armpits, however, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply said compositions to the skin on inter alia the underarms (armpits) because Quan teach such application is encompassed by the term topical.
	Quan do not specifically teach or exemplify an embodiment comprising the topical application of the deodorant compositions comprising petroselinic acid as the topical benefit agent in amounts as required by claims 18-22 inclusive of 0.01 to 10 wt% or 0.1 to 5 wt%, however, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the petroselinic acid in the compositions of Quan in amounts from about 0.001 to 12 wt% because Quan expressly teaches such.  


Claims 7, 9-13 and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelson et al. (US 2012/0328549, filed January 23, 2012 and claiming priority to January 24, 2011, IDS reference filed December 16, 2019) in view of James et al. “Fatty acid metabolism by cutaneous bacteria and its role in axillary malodor,” World Journal of Microbiology & Biotechnology 20:787-793, 2004, of record, and Laugier et al. (FR 2,725,370 A1, published April 1996, of record, as evidenced by the Google translation).
	Edelson teach oil compositions useful for the treatment of dermatological conditions inclusive of body odor, the method comprising the administration of the composition to an individual suffering from or susceptible to the condition (in need thereof) (title; abstract; paragraphs [0037], [0068]-[0070]; claims 14-15).  Compositions for treating body odor may be formulated as inter alia a solid stick or an aerosol (paragraph [0069]), as required by instant claims 12 and 13.  Compositions for treating body odor are administered locally to an affected site (e.g., axillae (armpit), hands, feet, etc.) (paragraph [0070]), as required by instant claims 16 and 17.
	The oil agents may comprise one or more fatty acid groups or salts thereof inclusive of oleic or/and vaccenic acid (paragraphs [0024], [0030]-[0032]).  See MPEP 2131.02.  Certain oil agents can show antiperspirant and/or deodorant activity (paragraph [0004]).  The percent of active component ranges between 0 and 100 wt%; in some embodiments the percent ranges between about 1 and 10 wt% or about 1 and 5 wt% (paragraphs [0189]-[0190], [0197]), as required by instant claims as required by instant claims 18-22.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	The oil agents may comprise triglycerides inclusive of coriander seed oil (umbellifer), or/and caraway (paragraphs [0033]-[0034]; claim 38), as required by instant claims 10 and 11.
	The oil compositions may be topical and/or transdermal (abstract; paragraph [0007], [0070]; claims 6-7).
	The oil compositions may further comprise antiperspirants (e.g., paragraph [0050]), however, the compositions of Edelson do not require any antiperspirant agents.  See MPEP 2123.
	Regarding the consisting essentially of transitional phrase of claim 7, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.
	Regarding the wherein clause of claim 7 drawn to an undetectable antibacterial activity with regard to Corynebacterium striatum, Corynebacterium mucifaciens or Corynebacterium xorosis, because Edelson render obvious the topical application of the same actives as instantly claimed, it necessarily follows that practice of the method of Edelson must also yield such undetectable antibacterial activity.
	Edelson do not specifically teach petroselinic acid in isolated form or in an oil comprising at least 40 wt% petroselinic acid as required by claims 9-11.
This deficiency is made up for in the teachings of James and Laugier.
	James teach the generation of malodor on various sites of the human body is caused by the microbial biotransformation of odourless natural secretions into volatile odorous molecules (page 787, lhc, 1st line).  Cutaneous bacteria inclusive of members of the Corynebacterium genera are capable of utilizing fatty acids inclusive of oleic acid as a source of carbon and energy (paragraph bridging pages 789-790).  These Corrynebacterium are capable of fully degrading oleic, petroselinic and palmitic acid (page 790, lhc, full paragraph), as required by instant claim 9.  In contrast, these Corrynebacterium cannot fully degrade an isostearic acid cocktail, resulting in the generation of significant levels of chain-shortened metabolites (paragraph bridging columns of page 790; Table 3).  It is generally accepted that short chain metabolites are among the primary causal molecules of axillary malodor (summary, first line).  
	Laugier teach dermatological compositions comprising 0.01 to 50 wt% of at least one oil from an umbelliferous plant, rich in petroselinic acid, and its use for the treatment of skin (title; abstract; claims, in particular, claim 5), as required by instant claims 9 and 10.  The oil contains at least 40% petroselinic acid and the plant is selected from coriander, chervil, parsley, celery, fennel, cumin and dill (claims), as required by instant claims 9-11.  Use of vegetable – rather than animal, mineral or synthetic – is part of a trend toward the use of products of natural origin (page 1, last 4 lines).  Oils rich in petroselinic acid hydrate skin (abstract; page 2, 1st four lines).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oil agents of the oil compositions of Edelson for treatment of dermatological conditions inclusive of body odor to comprise oleic, petroselinic or/and palmitic acid as taught by James because these fatty acids are fully degraded by cutaneous Corynebacterium and do not generate malodor.  There would be a reasonable expectation of success because Edelson embrace any / all fatty acids as the oil agents.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the oil agents of the oil compositions of Edelson in view of James to comprise the oil of Laugier which is rich in petroselinic acid and which comprises at least 40% petroselinic acid because use of vegetable sources is part of a trend toward the use of product of natural origin and because the umbellifer oil of Laugier is expected to hydrate skin.  There would be a reasonable expectation of success because Edelson expressly teach the oil may be coriander seed oil which is species of plant embraced by Laugier. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s statements at pages 13-20 of the Remarks that the cited references fail to render obvious claim 7 are acknowledged but unpersuasive.  Applicant’s conclusion at page 15 that the Examiner’s conclusion is not deemed tenable is not deemed tenable because James expressly teaches human body odor is caused by the microbes on the skin and because James expressly teaches said microbes catabolize certain fatty acids inclusive of fatty acids as instantly claimed in a manner which does not generate an odor.  There is no need to James to mention treating and/or preventing odors because Edelson already teaches such, however, Applicant’s apparent admission that the full scope of claim 7 is not enabled is acknowledged.  Applicant’s conclusion at pages 15-16 that vaccenic acid as disclosed by Edelson refers to trans vaccenic acid is acknowledged but not found persuasive because vaccenic acid is recited by Edelson amongst a list of alternatively suitable unsaturated fatty acids:

    PNG
    media_image2.png
    241
    592
    media_image2.png
    Greyscale

and the double bond of these unsaturated fatty acids may be in the cis or the trans conformation as set forth in paragraph [0030].  Vaccenic acid a small genus, the species of which can be “at once envisaged” by one of ordinary skill in the art.  See MPEP 2131.02 III.  See, for example, the two results obtained for a generic search of vaccenic acid on ChemSpider (copy provided), the cis conformer and the trans conformer.  Applicant’s citations to random case law at pages 16-20 are acknowledged but unpersuasive.  Please keep in mind the breadth of the rejected claims which require nothing more than that the application of inter alia petroselinic acid to human skin.  Applicant’s conclusion at page 17 that the cited art fails to provide a reasonable expectation of success is not deemed tenable because Edelson expressly teach oils inclusive of an oil as instantly claimed for the treatment of body odor and because in view of James it would have been prima facie obvious that the application of oils inclusive of petroselinic acid to the skin would not be metabolized to volatile fatty acids known to cause body odor.  It is presumed that the cosmetic as disclosed by Laugier comprising the oils rich in petroselinic acid as instantly claimed is not odiferous because Laugier expressly teach the extraction process comprises a step of deodorization (page 3 of translation of record, lower half).  Applicant’s conclusion at page 18 that the claimed antibacterial activity is counterintuitive is not deemed tenable because James expressly teach fatty acids inclusive of petroselinic acid are metabolized by certain Corynebacterium, the implication being these bacteria are grow or/and survive.  This implication is consistent with the common knowledge that long chain unsaturated fatty acids inclusive of oleic acid stimulate the growth the bacterium inclusive of Corynebacterium (e.g., Pollock et al., “Long-chain unsaturated fatty acids as essential bacterial growth factors,” Biochem J. 45(4):417-422, 1949, copy provided; Boughton et al. “Long-chain unsaturated fatty acids as essential bacterial growth factors; further studies with Corynebacterium ‘Q’”, Biochem J. 50(5):xxvi, 1952, copy provided).  Applicant’s statements regarding the impropriety of finding inherency in an unknown or hypothetical method at pages 18-19 are not deemed tenable because it is known to the prior art to apply unsaturated fatty acids as instantly claimed to skin.  Any results which necessarily flow from said application are latent to the prior art.  Applicant’s statements regarding the impropriety of hindsight at page 19 is not deemed tenable because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Therefore, the rejections of record are properly maintained in modified form as necessitated by Applicant’s amendments.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hagura et al. (US 2005/0100520) teach deodorant compositions comprising an unsaturated fatty acid (title; abstract; claims; paragraph [0022]-[0023]).
	Niwano et al. (JP 2012-097367 A, as evidenced by the Google translation) teach a method for reducing foreign odor substance comprising the application of a deodorizing aqueous liquid comprising a straight chain unsaturated fatty acid or salt having a carbon number of 10-24 (title; abstract; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633